DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 16 April 2021.  In view of this communication and the amendment concurrently filed: claims 1-4 and 6-14 were previously pending; claims 2, 6, 10, and 13 were cancelled by the amendment; and thus, claims 1, 3-4, 7-9, 11-12, and 14 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 16 April 2021, have been fully considered and are persuasive.
The arguments allege that the claims are in proper form and that the previously indicated allowable subject matter of claims 6 and 13 has been incorporated into the independent claims.  This argument is persuasive and all previous grounds of rejection have been withdrawn.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1, 3-4, 7-9, 11-12, and 14 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a vehicular drive system comprising a wheel, a wheel output shaft connected to the wheel, and a drive motor configured to selectively rotate the wheel output shaft to drive the wheel, the drive motor comprising: 
a rotor; a rotor shaft arranged within the rotor; and 
a magnetostrictive torque sensor arranged on an outer circumference of the rotor shaft, wherein the drive system further comprises a torque output shaft that is joined to the rotor shaft by a joint having a loose element, the torque output shaft configured to transmit rotational force of the rotor shaft from an input side to an output side, 
the drive motor further comprising a first bearing that is supportively attached to the rotor shaft on the input side of the magnetostrictive torque sensor, and a second bearing that is supportively attached to the rotor shaft on the output side of the magnetostrictive torque sensor, 
wherein the magnetostrictive torque sensor is arranged on the input side of the joint, in a range not overlapping with the joint.
Regarding claim 9, and all claims dependent thereon, the prior art does not disclose, inter alia, in a vehicle having a drive wheel, the improvement comprising a vehicular drive system comprising an engine selectively connectable to the wheel, a generator selectively connectable to the engine, and a brake regeneration motor operatively connected to the wheel, the brake regeneration motor comprising: 
a rotor; a rotor shaft arranged within the rotor; 
a first bearing that rotationally supports the rotor shaft; 

a second bearing that is supportively attached to the rotor shaft on a side of the magnetostrictive torque sensor opposite the first bearing, 
wherein the drive system further comprises a torque output shaft that is joined to the rotor shaft by a spline joint and which transmits rotational force of the rotor shaft from an input side to an output side, 
wherein the magnetostrictive torque sensor is arranged closer to the output side than the first bearing, and 
wherein the magnetostrictive torque sensor is arranged on the input side of the joint, in a range not overlapping with the joint.
While various arrangements of bearings are disclosed on the rotor and output shafts, the particular arrangement claimed requires bearings located on both sides of the magnetostrictive torque sensor. This arrangement has not been found in the prior art and, as such, the claimed invention is neither anticipated nor rendered obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834